HYDE, Judge.
I agree in the result and adopt as my concurring opinion the memorandum of VAN OSDOL, C., as follows:
“I agree with Judge Coil’s opinion in holding Instruction 1 (modified Instruction A) erroneous; and I agree that the written statement which admittedly bore plaintiff’s signature at the bottom thereof was admissible and was substantial evidence supporting a submission of the fact that plaintiff did not ‘hold on.’ But I do not agree that any further showing than the identification of a party’s signature to the statement was necessary in order to show, prima facie, its execution and authenticity, and consequent admissibility as an admission. Vol. VII, Wigmore on Evidence, 3 Ed., Sec.-2134.
 I believe the fact alone that plaintiff, testified the signature at the bottom of the statement was : his own was a sufficient prima facie showing of the execution and authenticity of the statement to render it admissible. On the question of admissibility — although proper, testimony - of defendant’s agent (who took plaintiff’s written statement) tending to show the statement as written was executed by plaintiff, was,not necessary, in-view of the fact that *462plaintiff identified his signature thereto. I think that, on the question of-admissibility of a written statement as an admission, the party whose signature the statement admittedly bears, may not destroy the effect of the prima facie showing so as to render the statement inadmissible by testifying that he had not read the statement before signing, or by testifying he had not made the admission as written, or by otherwise testifying in disapproval of the accuracy of the statement, or by denying that the statement shown him is in fact the instrument he signed — such testimony in my opinion should go only to the weight of the statement as an admission, and should not affect the admissibility of the statement.”
DALTON, P. J., and WESTHUES, J., concur.